
	
		II
		Calendar No. 747
		110th CONGRESS
		2d Session
		S. 1210
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2007
			Mrs. Feinstein (for
			 herself, Mr. Grassley,
			 Mr. Kohl, Mr.
			 Feingold, Mr. Durbin,
			 Mr. Johnson, and
			 Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			May 22, 2008
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To extend the grant program for drug-endangered
		  children.
	
	
		1.Short titleThis Act may be cited as the
			 Drug Endangered Children Act of
			 2007.
		2.Drug-endangered
			 children grant program extendedSection 755(c) of the USA PATRIOT
			 Improvement and Reauthorization Act of 2005 (42 U.S.C. 3797cc–2(c)) is
			 amended by striking fiscal years 2006 and 2007 and inserting
			 fiscal years 2008 and 2009.
		
	
		May 22, 2008
		Reported without amendment
	
